Citation Nr: 1023407	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder.

3.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 2000 to May 2005.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in August 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2010, the Veteran appeared at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is in the claims file.

The Veteran had also filed an appeal of the August 2008 
denial of service connection for a right great toe disability 
and a left shoulder disability.  These issues were not 
included in the Substantive Appeal (VA Form 9) filed in June 
2009, and have therefore not been perfected.  As such, the 
Board lacks appellate jurisdiction to review those claims.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, posttraumatic 
stress disorder is shown to result from service.

2.  Anxiety Disorder, NOS, is shown to result from service.

3.  Resolving all doubt in the Veteran's favor, bilateral 
anterior compartment syndrome is shown to result from or have 
been aggravated by service.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred in military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

2.  Anxiety Disorder, NOS, was incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

3.  Bilateral anterior compartment syndrome was incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  However, inasmuch as this decision 
grants service connection for the disabilities on appeal, 
there is no reason to belabor the impact of the VCAA on this 
matter; any notice error or duty to assist failure as to 
these claims is harmless.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated by service.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), (f). 

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the Veteran.




Posttraumatic Stress Disorder

The Veteran seeks service connection for posttraumatic stress 
disorder related to stressor incidents which occurred during 
his deployment in Iraq.

At the outset, the Board notes that the stressor incidents 
identified by the Veteran have been corroborated by news 
coverage of the war, as certified by the JSRRC Coordinator in 
June 2008.

The Veteran has been treated for posttraumatic stress 
disorder-related symptoms, such as irritability, anger, 
hypervigilance, avoidance of crowds, and waking up screaming 
with an elevated heart-rate, at the VA Medical Center since 
April 2008.  VA treatment records include a diagnosis of 
posttraumatic stress disorder. 

On VA psychiatric examinations in July 2008 and October 2009, 
the Veteran reported symptoms such as screaming and yelling 
in his sleep, pounding his pillow, hyperstartle responses, 
irritability and anger, and social isolation.  However, he 
denied nightmares per se, flashbacks, intrusive thoughs, or 
avoidance behavior, and had not had any traumatic experiences 
related to the death or serious injury of others while he was 
in Iraq.  Both examiners diagnosed Anxiety Disorder, NOS, but 
found that the Veteran did not meet the diagnostic criteria 
for posttraumatic stress disorder because the symptoms and 
events he denied were included in the criteria.

In April 2009, the Veteran sought a second opinion regarding 
his posttraumatic stress disorder claim.  The provider 
diagnosed posttraumatic stress disorder resulting from the 
Veteran's experiences in Iraq and prescribed medication for 
his symptoms.

It is the responsibility of the Board to weigh the evidence, 
and may determine that greater evidentiary weight should be 
given to one physician's opinion over that of another.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the 
opinion of the private examiner is afforded more weight in 
light of the fact that it is supported by the ongoing VA 
psychiatric treatment and the treating diagnosis of 
posttraumatic stress disorder.  

In light of the foregoing, there is an approximate balance of 
positive and negative evidence.  Therefore, the benefit-of- 
the-doubt standard applies.  38 U.S.C.A. § 5107(b).  
Reasonable doubt as to whether the Veteran has posttraumatic 
stress disorder as a result of his military service will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that many, if not all, of the symptoms used 
to rate the severity of posttraumatic stress disorder are the 
same as those used to evaluate Anxiety Disorder, NOS.  Thus, 
any disability rating of these disabilities must be governed 
by 38 C.F.R. § 4.14, which prohibits pyramiding (the 
evaluation of the same manifestation under different 
diagnoses).

Anxiety Disorder

As noted above, the examiners at both the July 2008 and 
October 2009 VA examination diagnosed Anxiety Disorder, NOS, 
which both examiners attributed to the Veteran's military 
service.

Multiple medical diagnoses that differ from the claimed 
condition, in this case, posttraumatic stress disorder, do 
not necessarily represent wholly separate claims, and what 
constitutes a claim cannot be limited by a lay Veteran's 
assertion of his condition in his application, but must be 
construed based on the reasonable expectations of the non-
expert claimant, and the evidence developed in processing the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In light of the examiners' opinions and the holding in 
Clemons, the Board finds that service connection for Anxiety 
Disorder, NOS, is warranted.

The Board notes that many, if not all, of the symptoms used 
to rate the severity of Anxiety Disorder, NOS are the same as 
those used to evaluate posttraumatic stress disorder.  Thus, 
any disability rating of these disabilities must be governed 
by 38 C.F.R. § 4.14, which prohibits pyramiding (the 
evaluation of the same manifestation under different 
diagnoses).

Anterior Compartment Syndrome (Shin Splints)

On July 2008 VA examination, the Veteran reported having shin 
splints since at least 2000, with no preceding injury or 
trauma.  On physical examination, both of the Veteran's legs 
were within normal limits, and X-rays were normal.  The 
examiner stated that in regards to the Veteran's shin 
splints, he could not provide a diagnosis because the 
symptoms had resolved.

A March 2009 private examination revealed tight anterolateral 
compartments, although X-rays and MRI of both legs were 
reviewed and showed no abnormalities.  The provider diagnosed 
bilateral nontraumatic anterior compartment syndrome, 
exercise induced.  

At the March 2010 video conference hearing, the Veteran 
testified that he had suffered with shin splints since high 
school, which became worse in the military, especially after 
running or walking on the steel decks of his ship.  He 
testified that he was treated in service on multiple 
occasions for shin splints, including with strenthening 
exercises, stretching, ice, and painkillers, all with no 
lasting effect.  After service separation he continued to 
experience pain, particularly with the kneeling he was 
required to do in his job, and he had found it necessary to 
limit some of his daily activities.

The claims file as reviewed by the Board does not contain the 
Veteran's service treatment records, with the exception of 
the July 1999 entrance examination.  However, at the March 
2010 video conference hearing, the Veteran's representative 
cited numerous service treatment records in detail, by date, 
relating to the diagnosis and treatment of shin splints in 
service.  In addition, the August 2008 rating decision stated 
that the Veteran's service treatment records had been 
reviewed and showed treatment of shin splints in service.  

There is a "presumption of regularity' under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307, 311 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994); Jennings v. Mansfield, 509 
F.3d 1362 (Fed. Cir. 2007); Butler v. Principi, 244 F.3d 
1337, 1340 (Fed. Cir. 2001).

Based on the presumption of regularity and the benefit-of-
the-doubt standard, the Board accepts that the Veteran's 
service treatment records were reviewed by the RO during 
adjudication and do show the treatment of shin splints in 
service testified to by the Veteran.

Although the VA examiner found that the Veteran's shin 
splints had resolved at the time of the July 2008 
examination, the subsequent March 2009 private examination 
diagnosed anterior compartment syndrome (another name for 
shin splints).  The United States Court of Appeals for 
Veterans Claims has determined that if the claimed disability 
is present at any point during the pendency of the claim, 
service connection may be granted.  See McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007). 

Affording the Veteran the benefit of the doubt, the Board 
finds that there is sufficient evidence to grant service 
connection for bilateral anterior compartment syndrome.  The 
Veteran is afforded service connection based on evidence of 
treatment in service and a continuity of symptomatology.

The evidence indicates that the Veteran's service treatment 
records show treatment for shin splints in service.  The lay 
statements of the Veteran show continuity of symptomatology 
since service separation.  Lay evidence is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

In light of the foregoing, there is an approximate balance of 
positive and negative evidence.  Therefore, the benefit-of- 
the-doubt standard applies.  38 U.S.C.A. § 5107(b).  
Reasonable doubt as to whether the Veteran's bilateral 
anterior compartment syndrome had its onset in service will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
ORDER

Service connection for posttraumatic stress disorder is 
granted.

Service connection for Anxiety Disorder, NOS, is granted.

Service connection for bilateral anterior compartment 
syndrome is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


